Citation Nr: 1311391	
Decision Date: 04/05/13    Archive Date: 04/19/13

DOCKET NO.  04-07 479A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from December 1973 to December 1974, and from March 1981 to April 1983.  

The Board of Veterans' Appeals (Board) denied service connection for PTSD in April 1996, and October 2000.  

This matter initially came before the Board on appeal from a July 2003 decision by the RO which declined to reopen the claim of service connection for PTSD.  A videoconference hearing before the undersigned was held in August 2006.  In January 2007, the Board reopened the Veteran's claim and remanded the appeal for additional development.  The Board remanded the appeal for additional development again in July 2009 and August 2011.  

As discussed at length in the July 2009 remand, the issue currently on appeal is limited solely to the claim of service connection for PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  


FINDING OF FACT

The Veteran does not have PTSD.


CONCLUSION OF LAW

The Veteran does not have PTSD due to disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2012).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

A pre-adjudicatory RO letter dated June 2003 notified the Veteran of the types of evidence and/or information deemed necessary to substantiate her claim, the relative duties on the part of herself and VA in developing her claim, and the criteria for establishing a disability rating and effective date of award, should service connection be established.

However, the June 2003 notice letter was defective to the extent that it did not notify the Veteran of the evidence and/or information deemed necessary to substantiate a personal assault claim.  See 38 C.F.R. § 3.304(f)(5) (VA will not a PTSD claim based on inservice personal assault without first advising of sources of behavior change evidence).  This notice defect was cured with a corrective VCAA notice in February 2007, and RO readjudications of the claim in subsequent supplement statements of the case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  As the Veteran has had adequate opportunity since 2007 to provide additional evidence, the Board finds that no prejudice has accrued to the Veteran at this time to further delay adjudicating this case.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has undertaken all known efforts to obtain STRs for the Veteran's first period of active service from December 1973 to December 1974, including under her former husband's name and service hospitals and clinics where the Veteran reported treatment.  In March 2010, the RO made a formal finding of unavailability and notified the Veteran by letter dated April 2010.  The Board finds that any additional record searches would be futile.

Additionally, the VA and private medical records identified by the appellant as relevant to the appeal have been obtained and associated with the claims file.  Additionally, the RO obtained records related to the Veteran's application for disability benefits with the Social Security Administration.  The Board also reviewed the Veteran's VA electronic medical records.  The Veteran was examined by a panel of three VA psychiatrists during the pendency of this appeal and testified before the undersigned at a hearing at the RO in May 2011.  The Board finds that the October 2011 VA panel examination was comprehensive and adequate upon which to base a decision on the merits of the issue on appeal.  The Veteran was interviewed and examined; the report included a detailed description of her medical history, a discussion and analysis of the clinical findings, and rational explanation for the conclusions reached.  

As discussed in the August 2011 remand order, the Board is of the opinion that an opinion with diagnosis based, in part, on face-to-face interview of the Veteran would provide a better opinion than an Independent Medical Examiner (IME) review of the claims folder alone.

Notably, in July 2009, the Board ordered VA examination to be conducted "by a panel of three Board-certified psychiatrists."  (emphasis original).  The RO obtained an examination report prepared by VA psychologists who concluded that the Veteran met the DSM-IV criteria for a PTSD diagnosis, but reported that it could not be ascertained that 3 of the DSM-IV criteria could be linked to a conceded stressor (the Veteran witnessing the death of a civilian).  As discussed in an August 2011 remand, the opinion offered increased the confusion in this case - which is riddled with inconsistent statements by the Veteran and multiple disagreement among treating physicians as to the appropriate psychiatric diagnosis, or diagnoses.  Notably, the case had previously been reviewed by an IME for these reasons.

The Board is aware that the July 2010 VA examination report could be construed as being partially favorable to this claim, including the disputed issue as to whether the Veteran manifests PTSD.  The Board is also aware that it is not permissible to undertake additional development merely for the purpose of developing negative evidence.  See, e.g., Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  In the Board's judgment, the contents of the July 2010 VA examination report were inadequate for rating purposes and had to be returned.  38 C.F.R. § 4.2.  An addendum was not sought as the Board's prior remand directives ordered examination by a panel of three Board-certified psychiatrists rather than psychologists.  If an addendum opinion from the psychologists returned an adverse determination, than the Board would have been relying on opinion from a specialty not in accord with the August 2011 remand directives.  See generally Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand). 

Further, neither the Veteran nor her representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issue on appeal, and have not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced her in the adjudication of her appeal.  

Concerning the May 2011 Travel Board hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the individual who chairs a hearing must fully explain the issues and to suggest the submission of evidence that may have been overlooked.  

In the present case, the undersigned discussed the issue and the bases of the prior RO determination, and asked specific questions directed at identifying any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding and might substantiate the claim.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

Neither the Veteran nor her representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim.  As such, the Board finds that, consistent with Bryant, the undersigned has complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Finally, the case has been subject to prior Board remands.  The RO has associated current treatment records with the claims folder, provided the Veteran a PTSD personal assault letter and, ultimately, obtained an adequate opinion produced by a panel of three Board-certified psychiatrists.  As such, the Board finds that the RO has substantially complied with prior Board remand directives.  Stegall, 11 Vet. App. 268 (1998).

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Accordingly, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  In general, service connection requires a claimant to satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In some circumstances, certain chronic diseases listed at 38 C.F.R. § 3.309(a) may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. § 3.309(b).

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.

However, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303(b) to a chronic disease not listed in 38 C.F.R. § 3.309(a) as "a substitute way of showing in-service incurrence and medical nexus.")

In the case at hand, the Veteran's claimed PTSD disability is not among the list of chronic diseases listed within 38 C.F.R. § 3.309(a).  Thus, the provisions of 38 C.F.R. §§ 3.303(b) and 3.309(a) do not apply in this case.

In McClain v. Nicholson, 21 Vet. App. 319 (2007), the United States Court of Appeals for Veterans Claims (Court) held that the requirement that a claimant have a current disability before being granted service connection is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even though the disability may have resolved by the time VA adjudicates the claim. 

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence may not be necessary in all types of cases depending upon the subject matter at hand.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009).  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Service connection for PTSD requires: (1) medical evidence diagnosing the condition, (2) credible supporting evidence that the claimed in-service stressor actually occurred, and (3) a link, established by medical evidence, between current symptomatology and the claimed, in-service stressor.  38 C.F.R. § 3.304(f).  

The evidence necessary to establish the occurrence of a stressor during service to support a diagnosis of PTSD will vary depending upon whether the veteran engaged in "combat with the enemy" as established by official records, including recognized military combat citations, or other supportive evidence.  If the VA determines that the veteran engaged in combat with the enemy and the alleged stressor is combat-related, then the veteran's lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required, provided that such testimony is found to be "satisfactory," i.e., credible, and "consistent with the circumstances, conditions or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996); West v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

If, however, the VA determines that the veteran did not engage in combat with the enemy or that the veteran engaged in combat with the enemy, but the alleged stressor is not combat-related, the veteran's lay testimony, by itself, is insufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain credible supporting evidence that corroborates the veteran's statements or testimony.  Cohen v. Brown, 10 Vet. App. 128, 142 (1993).  

The regulations pertaining to PTSD were recently amended, and 38 C.F.R. § 3.304(f)(3) no longer requires the verification of an in-service stressor if involving "fear of hostile military or terrorist activity."  Rather, lay testimony alone can be used to establish the occurrence of an in-service stressor in these situations.  The Veteran alleges personal assault by a U.S. military member, and witnessing the accidental death of a civilian.  As here claimed stressor does not involve "fear of hostile military or terrorist activity," these new amendments do not apply to the case. 

For claims involving service connection for PTSD due to personal assault, VA regulations provide, in pertinent part, as follows:  

(3) If a post-traumatic stress disorder claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a post-traumatic stress disorder claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  

38 C.F.R. § 3.304(f) (2012).  

In Patton v. West, 12 Vet. App. 272 (1999), the Court held that special consideration must be given to claims for PTSD based on personal assault.  In particular, the Court held that the provisions in M21-1, Part III, 5.14(c), which address PTSD claims based on personal assault are substantive rules which are the equivalent of VA regulations and must be considered.  See also YR v. West, 11 Vet. App. 393, 398-99 (1998).  

In adjudicating a claim of entitlement to service connection for PTSD, the Board is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.304(f) (2008); see also Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  The Board must analyze and weigh the probative value and assess the credibility of the relevant evidence and provide a statement of reasons for accepting or rejecting the evidence.  See Cartwright v. Derwinski, 2 Vet. App. 24, 26 (1991); Hatlestad v. Derwinski, 1 Vet. App. 164, 169-70 (1991); Gilbert v. Derwinski, 1 Vet. App. 49, 59 (1990).  The Board may not base a decision on its own unsubstantiated medical conclusions but, rather, may reach a medical conclusion only on the basis of independent medical evidence in the record or adequate quotation from recognized medical treatises.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

As some of the Veteran's STRs are missing, VA has a heightened obligation "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

However, no presumption, either in favor of the claimant or against VA, arises when there are lost or missing STRs.  See Cromer, 19 Vet. App. at 217-18 (Court declined to apply an "adverse presumption" against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown). 

PTSD

The Veteran contends that she has PTSD due to two events that she experienced in service, including a sexual assault by another soldier that allegedly occurred in 1974, and from witnessing the accidental death of civilian at a military installation where she was stationed in 1982.  The Veteran contends that she has had trouble sleeping and periods of depression ever since the rape incident, and that she does not like to be around men or in small rooms.  

Initially, it should be noted that the Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

In deciding a claim for service connection on the merits, the Board must assess the credibility and weight of all evidence, including the Veteran's statements and the medical evidence to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  See Cartwright v. Derwinski, 2 Vet. App. 24, 26 (1991); Hatlestad v. Derwinski, 1 Vet. App. 164, 169-70 (1991); Gilbert v. Derwinski, 1 Vet. App. 49, 59 (1990).  

Concerning the Veteran's contentions, while she is competent to provide evidence regarding her experiences and observations, any such assertions must be weighed against other inconsistent or contradictory evidence of record.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom Maxon v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (it was proper to consider the Veteran's entire medical history, including a lengthy period of absence of complaints). 

Regarding the alleged rape incident, the Board notes that the Veteran has given numerous inconsistent and contradictory statements concerning the alleged perpetrator and the circumstances of the incident, which raise serious questions as to her ability to provide accurate and reliable information and reflects negatively on her credibility.  Specifically, on her initial VA psychiatric examination in March 1984, the Veteran made no mention of the alleged rape and reported that she was discharged from service in December 1974, because she was pregnant.  Likewise, the Veteran made no mention of the rape incident when hospitalized at a VA facility in August 1990, and reported that she experienced some post-partum depression after the birth of her first child in 1975.  

When examined by VA in August 1992, the Veteran reported that, in 1974, she was raped by a serviceman with whom she was having an affair.  She said that the rape occurred during a period in their relationship when they were attempting to reconcile following an earlier estrangement.  The Veteran also reported that she was married at that time, but said that she didn't report the incident because she feared that she would be put on trial for her actions instead of the serviceman.  

However, when seen by VA psychiatric services in February 1995, the Veteran reported that she was raped by her commanding officer (CO).  In a letter received in February 1997, the Veteran reported that she was on duty on a holiday weekend while stationed at Ft. Devens in 1974, and was checking the rooms at the training facility when her NCO (noncommissioned officer) asked to speak to her in his office.  After she entered the room, he locked the door and closed the blinds, but that she had no memory of what happened after that until "he let me out of the office."  She said that she didn't tell her husband or anyone else about the incident, but that she got pregnant from the encounter and was subsequently discharged from service in December 1974.  

On VA examination in June 1997, the Veteran reported that she was raped by her CO, but had no memories of the incident; though she did have a flashback of the man touching her body sometime in 1994.  About the incident, she recalled crying uncontrollably when she left the room, and that she shed her clothes immediately in the car when her husband picked her up, but that she didn't tell anyone about the encounter.  She said that the CO came to her at some later point and apologized for the incident, verifying to her that something happened.  

At an RO hearing in December 1997, the Veteran testified that she was raped by another soldier, an E-7 by the name of T.F., and that he worked in the same department but in another area of the building.  She testified that the rape occurred on a holiday weekend - maybe in September or October, but that she couldn't recall exactly which month.  She said that the soldier asked to speak to her in private and that they went into an office, where he locked the door and closed the blinds.  She could not remember what happened after he turned and looked at her, until she left the room to get away from him.  She was sure that some kind of sexual event occurred because she came down with a very bad infection two days after the incident.  (T p. 2-4).  She testified that she did not tell her husband or anyone else about the incident, and that she first sought psychiatric counseling in November or December 1975, and that it was another year before she felt comfortable enough with the counselor to talk about the incident.  (T p.7).  

In a letter received in January 1998, the Veteran reported that she may have been mistaken as to the name of the soldier who raped her, and said that she thought his name might have been someone with a different last name as reported in December 1997.

When examined by VA in June 1998, the Veteran reported that she sought psychiatric counseling in 1975, and that she "finally remembered [she] was raped about a year after that."  

At a hearing before a member of the Board at the RO in New Orleans in May 2000, the Veteran testified that the soldier who raped her was a sergeant first class (E-7) and was a good friend, but that she didn't report the incident because she didn't think anyone would believe her and that it would be difficult to prove that she was raped.  (T p.5).  

In a letter received in May 2005, the Veteran reported that she "didn't receive assistance when [she] reported the rape in 1974 to a mental health worker and believed that [she] would not get assistance then."  She also stated that she reported the incident to her CO, executive officer (XO), and to her first sergeant, but that they told her to do her work and to try and not to think about it.  

In a letter received in February 2008, the Veteran reported that she first sought psychiatric counseling in 1974, and that after about a year, she felt comfortable enough to confide to her about the rape.  

Thus, the Veteran has provided inconsistent and contradictory statements concerning the circumstances of the alleged rape and her actions subsequent to the alleged incident, vis-à-vis, was raped by her CO, her XO, her NCO, a good friend, or a former lover; that she never told anyone; that she reported it to her immediate chain of command; that she sought medical treatment; that she didn't seek medical treatment, etcetera.  Unfortunately, the Board finds that she is not a reliable historian or a credible witness, and declines to assign any evidentiary weight to her contentions concerning this event.

Concerning the incident in which she witnessed the accidental death of a civilian worker on base in 1982, the Board notes that an April 1994 letter from the Department of the Air Force, received from the Veteran in December 1994, and previously considered, was to the effect that any investigation reports pertaining to that incident would have been destroyed and were not available.  The letter indicated that a search for those records was unsuccessful, and that the Air Force regulations required that such records were to be maintained for three years, and then destroyed.  The evidence of record includes a copy of a newspaper article confirming that a civilian was killed when he fell into a hole at a construction site in February 1982.  

As the Veteran was stationed at the military facility where accident occurred, it is possible that she could have witnessed the accident.  In her 1983 RHM, the Veteran reported seeing a boy killed.  Therefore, this stressor incident has been conceded.  

The Veteran's STRs for her first period of active service from December 1973 to December 1974, are unavailable despite extensive efforts by the RO to obtain those records from the National Personnel Records Center, the Service Department, through dependent records under the name of her former husband (also a former service member), and from the service hospitals and clinics where the Veteran reported treatment.  The evidentiary record includes a copy of her December 1973 service enlistment examination, which was entirely normal.  

The Veteran's STRs for her second period of service are of record.  On a Report of Medical History (RMH) for enlistment in February 1981, the Veteran reported a history of treatment for post-partum depression sometime in late 1975, but denied any history of nervous trouble, loss of memory or trouble sleeping.  No pertinent abnormalities were noted on examination at that time, and the Veteran's psychiatric status was normal.  

The STRs showed that the Veteran was seen for emotional stress causing psycho-physiological abdominal cramps in November 1981.  She was also seen for stress related to school and for personal and marital problems on several occasions from January to May 1982, and was recommended to attend stress management class.  Those records did not reflect any complaints concerning the accidental death incident (or alleged rape).  The Veteran was seen for stress problems related to marital difficulties on several occasions while stationed in Germany in August, October and November 1982; her husband and children were stateside, however, no diagnoses was rendered.  On a RMH for separation from service in March 1983, the Veteran reported a history of depression, nervous trouble, and loss of memory, and indicated that she had been separated from her husband and children for two years, and that he had filed for legal separation and custody of their children.  She also reported that she witnessed a 19-year old boy get killed, and that these problems caused her to drink heavily and to become depressed.  On examination, the Veteran's psychiatric status was normal and no pertinent abnormalities were noted.  

On her original application for VA compensation benefits, received in December 1983, the Veteran reported that she was treated for "emotional problem" in service in December 1981, and February and November 1982.  The Veteran made no mention of any treatment during her first period of service or prior to 1981.  

The evidentiary record includes numerous private medical records showing treatment primarily for psychiatric problems and alcohol abuse from October 1985 to March 1988, including a hospital admission from April 1987 to March 1988.  The diagnoses at discharge in March 1988 included dysthymic disorder and borderline personality disorder.  

The evidentiary record also includes numerous VA medical records showing treatment for various maladies, including psychiatric problems from 1988 to 2011.  The diagnoses on a VA discharge summary report in September 1990, included bipolar disorder - mixed, and anxiety disorder.  On VA outpatient note in February 1992, the diagnosis was histrionic personality disorder with antisocial and narcissistic traits.  A VA psychiatric outpatient note in February 1995, showed that the Veteran was referred to the clinic for evaluation of PTSD due to rape.  The diagnoses included bipolar disorder, PTSD and panic disorder.  Outpatient notes from 2003 to 2001, showed that the Veteran was seen on a regular basis in the mental health program.  The diagnoses included bipolar disorder and PTSD.  Concerning the outpatient notes that included the diagnoses of PTSD, none of the reports included any discussion or analysis as to the basis for the diagnoses rendered.  

A letter from a VA treating clinical psychologist, dated in July 2004, noted that the Veteran had been in the VA mental health program since 1994, and had been treated for her mental conditions since 1987.  The psychologist indicated that the Veteran was being treated for bipolar disorder and PTSD, and included a description of the impact that her mental conditions had on her life and employment.  The report did not include a description of the underlying cause of her symptoms, or any discussion or analysis as to the basis for the diagnoses.  

The evidentiary record showed that the Veteran was examined by VA psychiatric services on numerous occasions, including in March 1984, February 1992, June 1997 and 1998, January 2009, and October 2011.  Significantly, the conclusion reached by all of the examiners on all of those reports was that the Veteran did not meet the criteria for a diagnosis of PTSD.  On the March 1984 psychiatric examination, the diagnosis was depressive neurosis or dysthymic disorder.  

The diagnosis on the August 1992 psychiatric examination was major depression interspersed with recurrent mania, first precipitated by post-partum, and alcohol abuse secondary to bipolar disorder.  The physician commented that the Veteran had a tendency to drink excessively when in a manic state, so that her drinking takes the form of binging.  

An examination report by a VA social worker in August 1992, also found that the Veteran did not meet the criteria for a diagnosis of PTSD.  The social worker noted that the Veteran tended to blame all of her interpersonal and interactional problems on other people, family, the military, the bureaucracy, etc., and at no time demonstrated any ability to take responsibility for her role with some of her problems.  She noted that, while the Veteran reported some symptoms of PTSD, those symptoms also supported a diagnosis of anxiety disorder or major depression.  Given the Veteran's conflicting information and diagnostic findings, the social worker opined that there was no support for a diagnosis of PTSD.  

On VA psychiatric examination in June 1997, the examiner stated that the Veteran did not meet the criteria for a diagnosis of PTSD, and that the symptoms she described seemed to affect her only in a minor way.  The diagnoses include bipolar disorder and agoraphobia without history of panic disorder.  

Similarly, the VA examiner in June 1998 noted that, while the Veteran reported some symptoms of PTSD related to a rape and witnessing a person killed in service, she did not meet the DSM-IV criteria for a diagnosis of PTSD.  The diagnoses including bipolar disorder, anxiety disorder, and alcohol abuse, in remission.  

Following extensive psychological testing in January 2009, a VA psychologist concluded that the Veteran did not meet the criteria for a diagnosis of PTSD.  The diagnoses included bipolar disorder, gambling addiction and generalized anxiety disorder.  The examiner noted that, while the Veteran reported that the rape had the greater overall impact on her life, she did not meet the DSM-IV criteria for a diagnosis of PTSD based on either of her reported stressors (the other being witnessing the death of a construction worker).  

In July 2009, the Board remanded the appeal for a VA psychiatric examination by a panel of three Board-certified psychiatrists.  In a one-page report, dated in July 2010, a clinical psychologist indicated that the panel opinion was that the Veteran met the criteria for a diagnosis of PTSD.  The psychologist indicated that the Clinician Administered PTSD Scale (CAPS) assessment showed that the Veteran met the criteria for PTSD.  She then stated that the Veteran meet criterion A for a stressor - witnessing the death of a construction worker; criterion B for the conceded stressor, and criterion C-E, though it could not be ascertained that this (criterion C-E) was related specifically to the conceded stressor.  The psychologist then opined that it was at least as likely as not that any pre-existing trauma related symptoms (i.e., in-service rape not currently conceded) would have been exacerbated by the conceded stressor.  

With respect to the July 2010 VA examination, the Board finds that the psychologist's opinion is somewhat vague and confusing, and declines to assign any significant probative weight to the PTSD diagnosis.  Specifically, the psychologist's conclusion indicated that the Veteran met criterion A and B for the conceded stressor, but not criterion C-E.  She then attempts to satisfy the latter criterion (C-E) by suggesting that the conceded stressor aggravated the unverified stressor (alleged rape).  However, as discussed in great detail above, the Board does not find that the Veteran's stressor of the alleged rape in service is believable or credible.  Therefore, any diagnosis based on that stressor is of no probative value.  

Parenthetically, the Board notes that the author of July 2010 report, was a psychologist who treated the Veteran on several occasions beginning in 2003, and had rendered a diagnosis of PTSD on her first interview, without having reviewed the claims file, or offering any discussion of the alleged stressors or any analysis for her diagnosis.  It is also interesting to note that the author of the July 2010 report is the only treating outpatient clinician to offer a diagnosis of PTSD, other than a February 1995 outpatient report, when the Veteran was referred to the clinic specifically for treatment of "PTSD due to rape."  Furthermore, with respect to the July 2010 report, while the psychologist indicated that she reviewed all volumes of the claims file, she offered no explanation for the Veteran's inconsistent and contradictory statements concerning the alleged rape or the fact that all of the VA examination reports that she "thoroughly reviewed" and suggested supported her opinion, failed to render a diagnosis of PTSD.  In fact, all of those reports found, specifically, that the Veteran did not meet the criteria for a diagnosis of PTSD.  

At this point, the Board notes that the only other medical report of record that included a diagnosis of PTSD was a VA outpatient note dated in February 1995.  Parenthetically, the diagnoses also included Bipolar disorder and panic disorder with agoraphobia.  While the report indicated that the Veteran underwent some psychological testing, there was no discussion or explanation of the test results.  Furthermore, the examiner did not review any other medical reports and did not offer any explanation or discussion as to the basis for the diagnoses render.  Thus, the Board finds that the report is of limited probative value.  

In August 2011, the Board found that the AMC did not comply with the directives of the July 2009 remand, and undertook additional development.  Specifically, in the July 2009 remand, the Board noted that the Veteran's extremely complicated medical history and multiple conflicting diagnoses, necessitated an evaluation by a panel of certified psychiatrists rather than psychologists, and then directed the AMC to have the Veteran examined by a panel of three psychiatrists.  Therefore, the Board remanded the appeal for a comprehensive psychiatric examination.  

In October 2011, the Veteran was examined by a panel of three VA psychiatrists.  The report reflects that the claims file was reviewed and included a detailed description of the Veteran's complaints, medical history and the clinical and diagnostic findings on examination.  The psychiatrist's concluded that the Veteran did not meet the diagnostic criterion under DSM-TR-IV for a diagnosis of PTSD.  The diagnoses included borderline personality disorder and anxiety disorder, not otherwise specified.  

The examiners indicated that the symptoms attributable to the Veteran's borderline personality disorder included a lifelong pattern of unstable and intense interpersonal relationships characterized by alternating between extremes of idealization and devaluation, impulsivity in at least two areas that are potentially self-damaging, alcohol abuse, pathological gambling, recurrent suicidal behavior, gestures or threat, or self-mutilation (Veteran's history revealed presence of each of these), affective instability due to a marked reactivity of mood, or anxiety usually lasting a few hours and only rarely more than a few days, and inappropriate, intense anger or difficulty controlling anger (Veteran's history included episodes of rage, anger and recurrent physical fights).  The Veteran's anxiety disorder was manifested by episodes of severe anxiety, concentration, sleep problems, irritability, and excessive worrying/ruminating.  

As noted above, service connection for PTSD requires: (1) medical evidence diagnosing the condition, (2) credible supporting evidence that the claimed in-service stressor actually occurred, and (3) a link, established by medical evidence, between current symptomatology and the claimed, in-service stressor.  38 C.F.R. § 3.304(f).  

Based on the evidence of record, the Board finds that the totality of the competent, credible evidence is against the claim of service connection for PTSD.  As noted above, in order to prevail on a claim of service connection for PTSD, there must be a PTSD diagnosis which conforms the DSM-IV criteria.  

In this case, the Board finds the October 2011 VA panel opinion the most persuasive evidence as to whether the Veteran manifests PTSD.  In this respect, the opinion was based upon a longitudinal review of the claims file which included a discussion of all relevant facts.  The psychiatrists offered a rational and plausible explanation for concluding that the Veteran does not have PTSD that is related to service.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995); see also Preteen v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.).  

On the other hand, the Board finds that the July 2010 VA opinion diagnosing PTSD is less persuasive, as it did not include any discussion or analysis of the facts, and offered only a convoluted conclusory opinion with respect to criterion C-E.  Similarly, the October 2011 VA panel opinion holds substantially more probative weight than the PTSD diagnoses in the clinical setting which do not separately discuss how the PTSD criteria have been met which, while presumed as conforming to DSM-IV, lacks any rationale to determine how the conclusion was reached.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that a medical opinion does not hold probative value when it fails to provide sufficient detail and rationale to allow the Board to make a fully informed evaluation of the disability).

The Board has also considered the July 2007 letter from the Veteran's ex-mother-in-law to the effect that she recalled that the Veteran was irritable and angry when they visited her over the Columbus Day holiday in 1974, and that she wished she had questioned the Veteran about her obvious emotional problems at that time.  Additionally, the Board has considered the self-diagnosis provided by the Veteran in this case.  Neither the Veteran nor her mother is shown to possess the medical expertise necessary to render a psychiatric diagnosis which, in this case, is clearly complicated and required an opinion from three Board-certified psychiatrists.  In any event, the Board finds that the opinion from these three Board-certified psychiatrists holds significantly greater probative weight than the opinions offered by the Veteran and her mother, as the Board-certified psychiatrists are shown to possess significantly more training and expertise than the Veteran and her mother to diagnose and reconcile psychiatric diagnoses.

Based on the evidence of record, the Board finds that the totality of the competent, credible evidence is against the claim of service connection for PTSD.  As noted above, in order to prevail on a claim of service connection for PTSD, a threshold matter is whether the Veteran manifests PTSD.  Here, there are competing opinions as to whether the Veteran manifests PTSD under DSM-IV criteria and the Board finds that the Veteran does not manifest PTSD.  Unlike McClain, this is not a case where a diagnosis is conceded as established at one time and become asymptomatic.  Rather, the Board finds that the Veteran has never manifested PTSD.  Accordingly, the claim is denied.  

The benefit of the doubt has been considered, but there is not an approximate balance of positive and negative evidence regarding the merits of the issue on appeal.  Therefore, that doctrine is not for application in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  



ORDER

Service connection for PTSD is denied.  




____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


